 DRESSMAKERSJOINT COUNCIL, ETC.559in one State to another location of the same employer in anotherState constituted direct outflow, even thoughno sale wasinvolved.llThere is good reason why theSiemons Mailingdecision did not estab-lish sales as a necessary criterion for application of the direct outflowstandard ; a strike by the Employer's employeesexertsthe same im-pact on commerce by obstructing the interstate movement of thejewelry worked on and shipped by them, as would be the case if theEmployer owned the jewelry and sold it to its customers. It is, ofcourse, the impact on commerce of labor disputes at an Employer'soperations, which our standards are designed to measure.Just recently the Board asserted jurisdiction over an employer'soperations on the- basis of its purchases of spentgrain, awaste prod-uct from a brewery's brewing operations, because the brewery hadpurchasedwhole grain from another State.12 Jurisdiction wasasserted even though the original article of commerce was hardlyidentifiable in the waste product purchased by the Employer, andnotwithstanding that a labor displilte at his operation which wouldprevent him from picking up the spent grain, would have little if anyeffect upon the brewery's purchases of interstate grain.The refusalto assert jurisdiction over the interstate operations involved in thiscase cannot be reconciled with assertion of jurisdiction over the largelyintrastate operations involved in theSehuwirthcase, unless it is onsome theory of bulk rates.I believe that the refusal to assert jurisdiction herein is contraryto the intent and spirit of our direct outflow standard for nonretailenterprises, and to the dictates of Section 14(c) (1). I would assertjurisdiction."Frank H. Smithet al d/b/a Frank Smith & Sons,111 NLRB 241;Greenberg Mer-cantile Corp.,112 NLRB 710.12George Schnwirth,146 NLRB 459.Dressmakers Joint Council,InternationalLadies'GarmentWorkersUnion,AFL-CIOandSusan Evans,Inc.Cases Nos.2-CB-3438 and 2-CB-3688.April 1, 1964DECISION AND ORDEROn November 14, 1963, Trial Examiner William Seagle issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,146 NLRB No. 70.744-670-65-vol. 146-37 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent and the General Counsel filed exceptions to .the Trial,Examiner's Decision, and the Respondent filed a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman McCulloch andMembers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made-at the hearing and finds that no prejudicial error was committed-The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this proceeding,' includ-ing the exceptions and brief, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner to the, extentthey are consistent with our decision herein.Pursuant ton charge filed on April 16, 1962, by Susan Evans inCase No. 2-CB-3438, the Regional Director on May 31, 1962, issueda complaint against the Respondent alleging that, by certain conduct,the Respondent had violated Section 8(b) (1) (A) of the Act.OnOctober 23, 1962, the Respondent entered into a settlement agreement,,approved by the Regional Director on October 30, 1962, under whichthe Respondent, although not admitting the commission of the allegedunfair labor practice, agreed to cease and desist therefrom and to postappropriate notices.On January 23, 1963, the Regional Directornotified the Union that the case had been closed upon proof of com-pliance with the settlement agreement.On April 4, 1963, Susan Evans filed a charge against the Respond-ent in Case No. 2-CB-3688, alleging further violations of Section,8(b) (1) (A) of the Act. The Regional Director, upon investigation,.revoked his approval of the settlement agreement on May 31, 1963,2and issued a consolidated complaint against the Respondent, based onboth charges.In our opinion, the Trial Examiner's failure to follow the Board'sestablished policy respecting settlement agreements 3 does not impairhis conclusion that the Respondent violated Section 8(b) (1) (A) ofthe Act.As the record shows, the General Counsel established by a1We find without merit the contention of the Respondent that the Trial Examiner wasbiased or prejudiced against it.A consideration of the entire record shows no basis forthe contention.2The Respondent contends that it was"deprived of due process of law and of its con-stitutional rights and guarantees" because the Regional Director did not grant Respondentprior notice and a hearing before he revoked the settlement agreement. For the reasonsgiven by the Trial Examiner in his Decision,we find no merit in the Respondent's,contention.$ As stated inLarrance Tank Corporation,94NLRB 352, 353:It Is the Board's established practice not to consider as evidence of unfair laborpractices conduct of a Respondent antedating a settlement agreement,unless theRespondent has failed to comply with the settlement agreement or has engaged inindependent unfair labor practices since the settlement.See alsoThe Wallace Corporation v. N.L.R.B.,323 U.S. 248;Tompkins Motor Linea, Inc.,142 NLRB 1. DRESSMAKERSJOINT COUNCIL, ETC.561preponderance of the evidence that the Respondent violated Section8(b) (1) (A)afterthe settlement agreement of October 1962.Thus,at all times since the settlement agreement and continuing up to thedate of the hearing in this proceeding, the Respondent had been picket-ing the freight entrance to the building where Susan Evans is located.On March 25, 1963, one Irwin Kessler (hereinafter referred to asIrwin), a delivery boy employed by Susan Evans, was about to go upthe ramp leading to the freight entrance when two pickets, one ofwhom was James McMikel, admittedly a paid organizer for the Re-spondent, blocked his way and told him to wait. Irwin refused andstarted up the ramp, but the other picket pushed his box truck back.Irwin tried to go up the ramp twice more.The same picket pushedhis truck back each time and, during the last attempt, stamped Irwin'sfoot.A scuffle ensued, in which this picket threw Irwin to the groundand twice banged his head on the sidewalk.McMikel then came overand pulled his fellow picket away from Irwin.As they departedMcMikel said: "Let him gothis time.He is pushing his luck."The Trial Examiner found, and we agree, that the remark byMcMikel "Let him gothis time.He is pushing his luck" was a threatand in and of itself a violation of Section 8(b) (1) (A) : Its intent wasthat if Irwin continued to cross the picket line to go to work for thenonunion Susan Evans, he could expect to be assaulted again in thefuture.We also agree that the assault was committed by a picket, and thatfellow picket McMikel, as an admitted paid organizer of the Respond-ent, not only did nothing to repudiate it but in fact appeared to ratifyand adopt it by this threat.Accordingly, we find that the Respond-ent was responsible for the assault on Irwin.Not only was this un-lawful conduct committed against an employee of Susan Evans, butitwas of such a nature that other employees of Susan Evans werelikely to find out about it; and it was intended to coerce Irwin andother employees of Susan Evans to join in the concerted activities ofthe Respondent.Therefore, we find that the threat and assault wereviolations of Section 8 (b) (1) (A).On April 2, 1963, Irwin wasagainassaulted by a picket of the Re-spondent.We are convinced that this conduct was of the same typeas the prior conduct chargeable to the Respondent on March 25, andwas part of the same effort by the Respondent to coerce the employeesof Susan Evans.Accordingly, we find that the Respondent is alsoresponsible for the April 2 assault on Irwin, and thereby violated Sec-tion8(b) (1) (A).As stated, it is the well-established policy of the Board that a settle-ment agreement will be set aside where a respondent has engaged inindependent unfair labor practices since the settlement 4> Since we4Tompkins Motor Lines, Inc., supra. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave found such independent unfair labor practices here, we shall giveno effect.to the settlement agreement.Accordingly,we further find,as did the Trial Examiner,that the Respondent by raiding the premisesof Susan Evans on January 27, 1962, engaged in conduct calculatedto coerce the employees into joining the Respondent and thereby alsoviolated Section 8(b) (1) (A).ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modifications noted below.'6The Recommended Order is hereby amended by:(a)^Substituting for the first paragraph therein the following:Upon the entire record in this proceeding,and pursuant to Section 10(c) of theNational Labor Relations Act, as amended,the National Labor Relations Boardhereby orders that the Respondent,Dressmakers Joint Council,International Ladies'Garment Workers Union, AFL-CIO.'its officers,agents.and representatives,shall:(b)Substituting for paragraph 1(b) and the corresponding part of the notice, thefollowing:Committing or threatening to commit assaults upon any of the employees of SusanEvans,Inc., in order to induce them to join in any of the Respondent's concertedactivities.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpona charge filed on April16, 1962,the Regional Director issued a complaintagainst the Respondent dated May31, 1962,charging violations of Section 8(b)(1)(A) of the Act (Case No.2-CB-3438).Under dateof October 23, 1963, theRespondent entered into a settlement agreement approved by the Regional Directoron October 30, 1962, under the terms of which it agreed to cease and desist fromthe practiceswithwhich it was charged and to post notices to such effect at itsbusiness offices in NewYork, New York.After anothercharge was filed against the Respondent under date of April4, 1963,alleging further violations of Section8(b) (1) (A) of the Act,the Regional Directorfoundthatthe Respondenthad breachedthe terms of the settlement agreementapprovedOctober 30,1962.He therefore revoked the terms of the settlement agree-ment under dateof May 31,1963, and issued under the same date a consolidatedcomplaint against the Respondent,charging it with violations of Section8(b) (1) (A)of the Act (Case No.2-CB-3688).Issue having been joined on the said consolidated complaintby theRespondent'sanswer,Trial Examiner William Seagle held a hearing atNew York, New York, onSeptember 9, 10, 11,and 12,1963.Counsel onbothsides presented oral argumentat the conclusion of the hearing and subsequently counsel for the Respondent fileda brief whichhas been duly considered.Upon the record so made,and based on my observation of the witnesses,I herebymake the following findings of fact:1.THE BUSINESS OF THE EMPLOYERSusan Evans,Inc. (hereinafter referred to as Susan Evans)isa New York cor-poration which at all material times has maintained its principal office and place ofbusiness at 1359 Broadway in the city and State of New York and which has beenengaged in the manufacture,sale, and distribution of ladies' dresses and relateditems.During the past year,which is a representative period,Susan Evans manufactured,sold, and distributed products valued in excess of $50,000, and at least$50,000worthof these products were shipped to points outside the State-of New York.During the same representative period, Susan Evans, in the course and conductof its operations,purchased and caused to be transported and delivered to its placeof business various fabrics,supplies,and other goods and material valued in ex- DRESSMAKERSJOINT COUNCIL, ETC.563cessof $50,000, and these purchaseswereshipped to it from Statesof the UnitedStates other than the Stateof New York.-H. THE RESPONDENT-'Dressmakers Joint Council,International Ladies' Garment WorkersUnion, AFL-CIO (hereinafter referredto as the ILGWUor as the Union),is a labor organiza-tion within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe record shows thatthe ILGWUhas had some members among the employeesof Susan Evans but that it has -never succeeded in organizing this shop,although ithas intermittently picketed the premises for many years.Susan Evans is located at 1359 Broadway but it is a corner building and the freightentrance where the picketing has taken place is on 36th Street.A ramp along theside of the building leads up to this freight'entrance.Susan Evans is located onthe 15th floor of the building but it shares the floor,apparently,with another firmor firms.In November 1961,Julius Kessler,the production manager of Susan Evans, whowas second in command to Daniel Eisenstein,the owner of the firm,but who,nevertheless,also did its cutting, received a visit from three organizers of theILGWU,who appeared at the freight entrance door to the premises.Two of themidentified themselves as Peter Italiano and Frank Androsiglio,but the third re-mained in the dimlit background,and Kessler did not learn who he was. Theorganizers did not actually gain entrance to the premises at any time during theirvisit,for the freight entrance door was only an outer door, and anyone wishingto enter had to pass through a wire mesh gate that could only be opened from theinsidewith an electric buzzer.Thus,whatever conversation there was on thisoccasion occurred with Kessler on the inside and the organizers on the outsideof the wire mesh gate.The organizers asked Kessler who did the cutting for thefirm but Kessler told them immediately that"they" (referring to himself and hisassociates)were not interested in the union,and the organizers just left.Three or four weeks later,Italino,Androsiglio,and a third organizer who re-mains unidentified paid another visit to Susan Evans.They were again met byKessler at the wire mesh gate,and he again conversed with them through this gate.The conversation was simply a repetition of that occurring during the first visit,and again the organizers left.B. The raid of January 27, 1962Having twice failed to gain entry to the Susan Evans premises because of thelocked wire mesh gate,theUnion's organizers resolved upon Trojan horse tactics.On January 27,1962, which was a Saturday, they hid themselves in the dark hall-way of the 15th floor of 1359 Broadway,and waited for someone on the inside ofthe Susan Evans premises to emerge.About noon, one of the employees of SusanEvans,a Spanish-speakinglady by thename of EmmaContreras,who made sampledresses for the firm,came out in order to go to the ladies' room which was in thehallway.As she was returning to the shop and approaching the wire mesh gate,she found that there was a group of men behind her. They ordered her to ring thebuzzer that would open the gate.At firstshe refused but, being afraid becauseshe was alone,she finally complied with the order.When the buzzer sounded,Joseph Broccoli,one of the cutters, not seeing the raiders who had hidden them-selves, pushed the button that opened the gate.Thereupon the party of raiders,variously estimated-as consisting of 15 to 25 men, pushed Emma Contreras aside-she fell to the floor-and piled into the shop.There were present in the shop at that time, in addition to Emma Contreras andJoseph Broccoli,JuliusKessler,the production manager,who was working at thecutting table; two employees, Charles Camhi, another cutter, and Leroy Norris,an apprentice cutter; and one Abe Greese, an employee of T.P. Industries-alsoknown, apparently,as Tina Paige-for which Susan Evans did the cutting and inwhich Daniel Eisenstein,the owner of Susan Evans,had an interest.There ensued a wild melee.The raiders ran in screaming and yelling, "Thisplace is on strike, everybody out.This place is closed," or "Now we have you,everybody out."As Julius Kessler heard the commotion and turned around fromthe cutting table at which he was working,he found himself surrounded by a group 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDof men amongwhom werePeterItaliano and Frank Androsiglio,two of the paidorganizersfor the ILGWU. Kessler orderedthem out, pointing out to them thatthey had no rightto be on the premises,and when they refused to leave, he yelledto Abe Greesewho was near a telephoneto call the police but Greece was forciblyprevented from doingso.Italiano and Androsigliostarted to push Kessler aroundand punchedhim in thechest.Kesslerasked theemployees who were presentwhether theywanted toleave, and they replied in the negative.Kessler then againtold the raiders to leave thepremisesbut they not only refused again to do so butresorted to more violence.When Kessler attempted to break away, and to rushtoward the dress stock area where a telephone was located, he was prevented fromdoing so,and two others of the raiders,JamesMcMikel and Cornelius Fuller, alsopaid organizers of the ILGWU,commencedpunching him with theirfists, and helanded onthe, floor.While he was on the floor, Noel Isaacs,also a paid unionorganizer,kicked him in the leg.When Joseph Broccoli, who was also attemptingto reach a telephone, noticed that Kessler was on the floor, he helped to pick thelatter up, whereupon he was pushed by Noel Isaacs, who offered to fight him.However, Broccoli declined the offer.Leroy Norris also made a futile attempt toget toa telephoneand call the police but this only led to morescuffling.Andro-siglio brandished a Coke bottlein hishand overKessler's head,and threatened tocrack him over the head with it.Kessler finally was convinced that further resist-ance to the raiders wouldbe uselessand told Broccoli, Camhi, and Norris thatthey had better leave to avoid getting hurt.These three employees then put ontheir street clothes, and the raiders forcibly escorted them to the ILGWU office at218 West 40thStreet,each raider holdingone employeeby the arm. Precisely whothe escorts were is not establishedexceptthat itwas JamesMcMikel, who walkedLeroy Norristo the unionoffice.In addition to those already mentioned, anotherpaid ILGWUorganizerknown as Rudy Jeter i was identified by Charles Camhias a participant in the raid.When the kidnapped Susan Evans employees reached the union headquarters on40th Street they were taken into the inner office of Herbert Gershon, the managerof the organizational department of the Joint Dress Council of the ILGWU, andthey were interviewed by him in the presence of Italiano and Androsiglio.Thethree employees were asked for their names and addresses, and their union books.Since they had none, theirnames andaddresses were taken.They were then toldby Gershon thatSusanEvans was now on strike and that it would be closed downas of Monday. They were also told that if they cooperated'the union would seewhat could be done to get jobs for them but that if they did not cooperate theywould never be able to work in the garment centeragain.According to Broccoli,Gershon told the three employees: "Wherever you are, we will come and get youand pullyou out of the place wherever you are working."The cooperation thatGershon had in mind was that they should agree to picket Susan Evans on Monday.When Gershon suggested this, however, Charles Cambi spoke up and said thatthey did not wish to picket.Gershon then told them: "You don't have to picket.Just report to the office Monday."At this point, apparently, James McMikel cameinto the inner office, and Gershon asked the latter to take Norris to the outer officeand explain to him how he could get a union card on the seventh floor of thebuilding, and shortly thereafter Gershon ushered the other two employees into theouter office where they encountered some more of the raiders including Noel Isaacs.These reported that they had gone to Tina Paige but that they had been unable tofind anyone there.In his conversation with James McMikel in the outer office, Norris promised tojoin the strike on Monday morning but he had no intention of doing so, and, as soonas he and the other two employees were permitted to leave, they headed back toSusan Evans, after telephoning to Kessler, and resumed their work.Charles Camhiwas insuch a state, however, that he was unable to work immediately.His handswere shaking so that Kessler told him that he had better not try to handle a cuttingmachine.Camhi resumed work later after he had calmed down.After the raiders had left, Kessler had contacted the police, and several policeofficers came up to Susan Evans, including two detectives.Kessler told the detec-tiveswhat had happened, and they suggested that they wait until Monday to seewhether the raiders could be identified.On Monday, Kessler, in the company ofthe detectives, toured the neighborhood, looking for the raiders but could not findany of them.They finally went to the union headquarters on 40th Street, whereKessler found and identified Cornelius Fuller, Peter Italiano, and Frank Androsiglio1Jeter,when be was called as a witness,gave his full name as Ruddle Victor Jeter. DRESSMAKERSJOINT COUNCIL, ETC.565:Subsequently, Kessler also identified James McMikel and Noel Isaacs.After identify-ing these ILGWU organizers, Kessler signed a complaint against them, and theywere arrested.Italiano,Androsiglio,McMikel, and Fuller were charged with un-lawfully entering a building, unlawful intrusion on real property, and assault in the.third degree on Julius Kessler and Joseph Broccoli.They were tried and convictedof these offenses on December 21, 1962.Noel Isaacs was charged in a separate in-formation with the crimes of unlawfully entering a building, and of assault in the third.degree on Julius Kessler, and Isaacs was also tried and convicted on December 21,1962.Shortly after the raid of January 27, 1962, the ILGWU commenced to picket thefreight entrance to the building where Susan Evans was located.None of the;picketswere, however, Susan Evans employees.Anywhere from one to eight ornine pickets were engaged in picketing the premises at various times, carrying signs,on which were listed not only Susan Evans but other firms.At the time of thehearing the picketing was still in progress.C. The assaults on Irwin KesslerA familiar sight in the garment district of Manhattan is a delivery boy pushing a.handtruck of dresses.Susan Evans also employed, of course, one of these deliveryboys, whose name was Irwin Kessler.That his surname was Kessler was not merecoincidence, for he was actually a nephew of Julius Kessler, the production manager,of Susan Evans, who was instrumental in getting him the job. Indeed, another uncleof Irwin Kessler, whose name was Bernard Kessler, also worked for Susan Evans .2Irwin was employed by Susan Evans as a delivery boy in the latter part of Octo-ber 1962, and it is easy to perceive why he was ready to take the job, despite theraid on the firm, the picketing by the union, and his own inadequacy to repel anyattackers, for he was a slight youth of 22, who, although he was 5 feet, 9 inches in'height, weighed not more than 140 pounds.His education had ended with grammarschool and before coming to Susan Evans, he had been "shaping up" as a deliveryboy at the New York Daily News, which meant that he was employed only inter-mittently-when called.He therefore needed a steady job.Being a person, more-over, of very limited education 3 and imagination, and possessing a very phlegmaticdisposition, he was wholly unable to appreciate the perils that faced him.When hewas hired, his uncle, Julius Kessler, explained to Irwin that there might be troublebut he had also told Irwin that if anyone tried to stop him "from going up" orasked him any questions, he was just to go about his business. Irwin acceptedthis advice implicitly, and proved to be the ideal delivery boy for a picketed firm.He went about his duties with an absolute imperturbability and with a single-minded concentration that made him oblivious to anything but his duties .4 Thus,without being either a person of impressive mold, or surpassing courage, he turned,out to be something of an unconscious hero.On the very first day of Irwin's employment, something which counsel came todenominate as "unusual" happened to him.On that day, he was instructed to pickup some dresses, and after he had done so and was standing in line at the freightentrance of Susan Evans on 36th Street, waiting his turn to go up the ramp that ledto the entrance, a white man approached him and asked him whether he worked'for Susan Evans.When Irwin answered the question in the affirmative, the whiteman told him: "Well, whoever got you the job didn't do right by you, that if I wasyou, I wouldn't work for Susan Evans. I will call the party that got you the joband tell them that you don't want to work for Susan Evans."The white man alsowarned Irwin that something could happen to him away from the shop, that he mightget hurt, and that his handtruck could be turned over.The white man who issuedthese threats and warnings to Irwin was carrying an ILGWU picket sign on whichthe Susan Evans firm was listed.However, neither the threats nor the warningsseem to have had the slightest effect on Irwin who went about his business as usual.2 To distinguish him from his uncles, I shall usually refer to Irwin Kessler simply asIrwin.8Irwin's testimony shows that he had no conception of what was meant by "a personin authority," or what was involved in applying for union membership; and that he alsodid not know the difference between east and west.*At one point in his testimony, when Irwin was pressed about some detail of the ramp-leading upto the freight entrance on 36th Street, he explained: "Yes, but I don't takenotice of every little thingI am just hired to do my job I can't take care of everylittle thing"At another joint, he declared- "My job is just to bring up goods. I don'tlook at the building." 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Theassault ofMarch 25, 1963On March 25, 1963, there again occurred something "unusual."About 3 p.m. thatday, Irwin was directed to pick up dresses with a boxtruck from a firm that waslocated a block away from Susan Evans.On his way back from this errand, hesaw two pickets sitting on a stoop next to the freight entrance on 36th street.Heknew that they were pickets because he had seen them on many prior occasions, anda few feet from them there was an ILGWU picketsign onwhich Susan Evans waslisted.There were no other delivery boys waiting, at this time, to go up the ramp leadingto the freight entrance.As Irwin was about to go up the ramp, the pickets stoodup, blocking his way, and told him to wait on theside"until a cop comes."Therewas, in fact, no police officer present at this time. Irwin refused to comply withthis suggestion of the pickets, however, and started up the ramp.Thereupon, oneof the pickets, a tall, light-skinned Negro, pushed his boxtruck back. Irwin trieda second and a third time to go up the ramp but again this picket pushed his box-truck back, and stamped on his foot. Irwin then attempted to push this picket offbut the picket took a swing at him, and Irwin swung back but, apparently, missed.The picket then seized Irwin around the waist, threw him to the ground, and bangedhis head on the sidewalk twice.At this point, the other picket came over and toldthe picket who was assailing Irwin to let him up. In fact, he pulled the other picketoff Irwin, and the latter started up the ramp.As he did so, he heard the picketwho had intervened saying to the tall, light-skinned Negro: "Let him gothis time.He is pushing his luck." [Emphasis supplied.]After the assault, Irwin went upstairs to the Susan Evans premises and told hisuncle, Julius, what had happened. Julius Kessler accompanied Irwin downstairs,and as Irwin testified, he "showed him the fellow that did it." It is not clear fromIrwin's testimony whether by "the fellow that did it," he meant his actual assailantor the other picket, since he regarded both of them as having participated in theincident.It is also not clear whether there was only one picket then present.Irwin Kessler subsequently identified, however, the picket who had intervened asJames McMikel, a short, stocky Negro who was on the payroll of the ILGWU asan organizer, and who had been involved in the raid on the Susan Evans premiseson January 27, 1962. Irwin was unable, however, to identify the taller, light-skinned Negro who had actually attacked him, for March 25 was the last time thathe ever saw this picket.Irwin's testimony concerning the assault of March 25, 1963, was fully corrobo-rated by Anthony lovino, a fabric salesman, who happened to be passing by at thattime.Like Irwin, Iovino identified James McMikel as one of the pickets involvedin the incident but was unable to identify Irwin's actual assailant whom he had neverseen again.However, about 20 minutes before the assault on Irwin occurred,Iovino, who had then been walking westward toward Seventh Avenue, had seenIrwin's assailant in conversation with McMikel.2.The assault of April 2, 1963Itwas demonstrated that Irwin was indeed "pushing his luck."Eight days laterhe was subjected to a second and even more grievous assault as a result of which hisright arm was broken.During the morning of April 2, 1963, Susan Evans was informed over thetelephone that a delivery boy from another firm who had been attempting todeliver two cartons of goods had been prevented from doing so by the picketsdownstairs, who had turned him back. Julius Kessler thereupon instructed Irwinto go over there and pick up the merchandise. Irwin took a handtruck, and wentover there.By about 10 a.m. he had returned to 1359 Broadway with the hand-truck on which the merchandise was placed.He found, however, that there wasa big line of delivery boys at the freight entrance, who were all waiting to go up theramp.Irwin took his place on the line and, as on March 25, no policeman wasaround at the time.As he was standing in line, a picket, a tall, light-skinnedcolored man, whom he had seen picketing on several previous occasions, and whowas then carrying an ILGWU picketsignaround his neck, and wearing a hat,approached Irwin and remarked to him: "I will give you a little tip, watch yourstep."Irwin refrained from giving the picket any answer.But a few minutes later,when it was Irwin's turn to go up the ramp, the picket told Irwin to wait on the side.Irwin replied: "No, I am not going to wait on the side," and he started up theramp.As he was halfway up the ramp, the picket hit Irwin in the eye with hisfist, and he fell to the ground.As he was lying on the ground, the picket kickedhim in the side of the head. Irwin's right arm was, apparently, broken by his DRESSMAKERSJOINT COUNCIL, ETC.567handtruck when he fell and the handtruck spun around and hit his arm.As hisassailant saw that Irwin was getting up from the ground,he dropped his picketsign,and ran off toward Seventh Avenue.After Irwin got up off the ground, hepicked up the handtruck but found that he had no feeling in his arm.Even afterhe found that his arm was broken Irwin did not call for help.Someone came over,however, and helped him to get up the ramp.He then went up to the Susan Evanspremises,and delivered the packages which he had brought.As Irwin was lying on the ground with blood on his forehead,he was noticed byone Ramon Vaquez,a food deliveryman for a neighborhood coffeeshop who wasmaking some deliveries at the time at 1359 Broadway.Vaquez was in time tonotice also Irwin's assailant as he was running away toward Seventh Avenue.Aftercompleting the delivery of his sandwiches and coffee, Vaquez notified someone inthe Susan Evans office that a young man whom he subsequently identified as Irwinwas "lying on the ground with blood spilling out of his forehead."Julius Kessler,Irwin's uncle, must have surmised that it must be his nephew.Engaged at the timein cutting,he put on a shirt and was hastening down to the front elevator when heencountered Irwin who had just reached the 15th floor.Irwin related to his unclewhat had happened,and his uncle told him to go to the hospital and have an X-raytaken of his broken arm.Accompanied by another Susan Evans employee, Irwinfirst went to the Compensation Building but not finding the doctor there he went tothe French Hospital at 330 West 30th Street,where he appeared by 11:10 a.m.The doctor determined that his right arm was broken and put it in splints,in additionto treating his lacerations and contusions.Thereupon Irwin returned to SusanEvans.AfterIrwin had left to get medical treatment,his uncle,Julius, encountered thepoliceman who was supposed to have been on duty at the building and asked thelatterwhere he had been.The policeman explained that he had followedoneofthe pickets into the building, and that the assault on Irwin had taken place whilehe was doing so.Apparently,JuliusKessler, who was rather excited at the time,did not believe the officer's explanation,for he remarked to the latter: "You hadno business leaving here unless you had another officer here to relieve you, evenif you go for a smoke."As in the case of the March 25 assault,Irwin was unable to identify his assailantby name.But he was able to identify him as an ILGWU picket whom he had seenseveral times in the week precedingApril 2,engaged in picketing Susan Evans in thecompany of Rudy Jeter,one of the ILGWU organizers who had been involved in theraid of January 27, 1962.Moreover,when Vaquez, the coffeeshop deliveryman,returned a second time to 1359 Broadway about 10 minutes after the assault onIrwin, he saw not only Rudy Jeter but Cornelius Fuller,another ILGWU organizerengaged in picketing the premises.Vaquez had also seen Jeter and Fuller engagedin picketing Susan Evans on previous occasions.D. Concluding findingsCounsel for the Respondent introduced no evidence with reference to the raidof January 27,1962,and the evidence of the General Counsel'switnesses thus standswholly uncontradicted.Indeed, it is difficult to perceive how this evidence couldbe successfully controverted in view of the subsequent criminal convictions of thechief participants in the raid.Counsel for the Respondent do attempt to disclaim responsibility for the assaultson Irwin Kessler on March 25 and April 2, 1963. But to accept this disclaimer itisnecessary to credit the testimony of McMikel,Jeter, and Gershon,all three ofwhomwere involved,directly or indirectly,in the high-handed and brazen conductof January 27, 1963, and one of whom,McMikel,was convicted of several crimesbecause of his participation in the events of that day.The testimony of this three-some could hardly be credited unless it were highly persuasive.Actually, it iswholly unbelievable.McMikel did not deny, of course,that he was present at theSusan Evans premises on March 25 during the assault on Irwin Kessler but he at-tempted to blame the assault on a mythological vehicular truckman who used a hand-truck to make his deliveries after he arrived at his destination and who resisted anattempt by Irwin to get ahead of him in the line at the freight entrance.But McMikelfailed utterly to explain how he could distinguish the handtruck of a delivery boyfrom that of a vehicular truckman.The best he could do was to ascribe a "look"to the truckman's handtruck which could not be correlated to any particular charac-teristic of the handtruck itself, such as any element of its structure or color.This,of course,was sheer obscurantism.McMikel had never spoken,of course, to thevehicular truckman,and he had not actually observed his truck.McMikel was noless hopelessly confused about just how and where on the ramp to the freight entrance 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe alleged fight between Irwin and the truckman began.Actually,one has to do,no more than to take a look at Irwin Kessler to be convinced that he would not belikely to start a fight with a truckman, vehicular or otherwise. It was natural, how-ever, for McMikel to invent such a tale, since he was no stranger to fighting and.violence.Needless to say, McMikel had never seen the truckman again afterMarch 25, although he conceded that he had seen him once in awhile on prior oc-casions when the latter was engaged in making deliveries at 1359 Broadway, or-in the vicinity.As forthe assault on Irwin Kessleron April 2, if theRespondent's three witnesses.are to be believed, the Union had no pickets at all at 1359 Broadway that morning,although the premises were being regularly picketed.McMikel testified that hewas ill with a fever on April 1 and 2, and spent the whole of April 2 at home, afterreporting his illness on April 1.Jeter testified that he was indeed assigned to picketat 1359 Broadway on April 2, and that he arrived there between 10:30 and 11:00a.m.According to Jeter, however, he found that his picket sign, which he had leftbehind the radiator, had been torn up, and, after talking to the policeman on dutyand the elevator man, he went to the union office at 218 West 40th Street, to obtain:a fresh picket sign, and then returned to 1359 Broadway.According to Jeter, he-did see Irwin Kessler on April 2,but this was at about 2:30 or 3 p.m., when he sawIrwin walking up and down the street with someone whom he described as "a.Spanish boy."Gershon sought tocometo the aid of both McMikel and Jeter but he only suc-ceeded in discrediting them, as well as himself.He testified that McMikel"called.in sick"on April 2,reporting the fact of his illness to Gershon's secretary,and that,,although Jeter was assigned to picket duty at 1359 Broadway on April 2,he was notthere at all during the morning of that day.But Gershon did not produce the secre-tary who, supposedly,took McMikel's telephone call, nor did he produce any pay-roll record, or other record, that would establish that McMikel was actually on sickleave on April 2.There was also no doctor to corroborate the fact that McMikel was.sick on April 2, since McMikel was not sick enough to require medical attendance.It is also strange that when Jeter was talking to the policeman the morning of April 2,about the torn-up picket sign, and the policeman asked him who was supposed to,work there that morning, he replied, that'so far as he knew, "Jimmy McMikel is sup--posed to be working here," although McMikel had actually taken ill the previous daywhile he was in the Union's office, as he himself testified.Apparently, nobodybothered to tell Jeter that McMikel might not show up the following day.As for-Gershon's testimony that Jeter was not at 1359 Broadway,at all during the morningof April 2, this is directly contrary to Jeter's own testimony that he was there between10:30 to 11 a.m.Gershon pretended,indeed,to know positively who had been,picketing on April 2,although he had no picket assignment sheets or other records,and he could not, when pressed, state who was picketing on any other day duringthis period.Perhaps even more incredible testimony was given by Jeter when heasserted that when he saw Irwin Kessler with the Spanish boy in the afternoon ofApril 2,Irwin's arm was not in a cast.But even if it could be accepted as a fact that McMikel's illness was not diplomaticbut real, and also that Jeter spent the whole of the morning of April 2 in hunting fora usable picket sign, it would establish only that neither of them was the picket whobeat up Irwin Kessler. It would not establish that the Respondent was not respon-sible for the beating.If Irwin was not beaten by McMikel or Jeter, he was beatenby another one of the Respondent's pickets,as Irwin indeed testified.There are no,uncaused events either in nature or human society.Who else would have any motivefor an assault on a delivery boy of a nonunion employer than a picket of the finionthat was engaged in picketing him, especially when that union had already oncebefore engaged in major violence,and only 8 days earlier had been responsible fora similar assault?To ask this question is to answer it, for it is rhetorical.Since the-Union's connection with the assault on Irwin Kessler on March 25 is, moreover, clear-ly established by virtue of the presence of McMikel on the scene, it hardly.takes muchin the way of affirmative evidence to show the Union's responsibility for the assault8 days later. It is hardly necessary to expose the flaws in the argument that sinceIrwin Kessler testified that he only saw one picket on the scene on April 2. and sinceJulius Kessler testified that the policeman on dutytoldhim that he had followed apicket into the building, and whom, moreover,he did not believe,there could havebeen no pickets at all at 1359 Broadway that day.The attempt is made,to be sure, to represent McMikel,despite his criminal record,as something of a knight in shining armor who came to the rescue of the beset and-hard-pressed Irwin Kessler on March 25.ActuallyMcMikel first helped blockIrwin'sway to the ramp,and did nothing to interfere while he was actually being DRESSMAKERSJOINT COUNCIL, ETC.569beaten.Itwas only when he was fearful that the beating was going too far thathe intervened at all, and then his words could hardly be pronounced reassuring. Insaying "Let him gothistime.He is pushing his luck," he was making a menacingremark which was in itself a violation of Section 8(b) (1) (A) of the Act.McMikelcertainly participated in the assault even if he did not himself commit it.I am also unconvinced by the attempts to represent Irwin as an unreliable witness.It is true that Irwin would not commit himself with respect to many details of theassaults.But, despite his limitations,he made a remarkably good witness.Hestuck to the basic facts which he clearly remembered, and almost invariably refusedto guess -about the unimportant details.He did commit himself to the detail thatat the time of his assault on March 25 he was the only delivery boy on the line tothe freight entrance and this may not have been so because there was almost alwaysa long line at the freight entrance.But it is not necessarily true that there was noline in the late afternoon and even if Irwin was mistaken about this it does notfollow that the whole story of the assault was a fabrication. I am even less im-pressed by the argument that Irwin could not possibly have been assaulted in broaddaylight at a busy freight entrance where many other people would be present.Assaults have occurred many times in broad daylight and before witnesses.Thereisno need, moreover, to search through the voluminous annals of crime. JuliusKessler was assaulted in this very case by union organizers in broad daylight in hisown shop, and in the presence of quite a number of witnesses.Furthermore, it isno mere coincidence that both of the assaults on Irwin should have occurred whenthe policeman on duty was away from his post, and that his assailants should neverhave returned to the scene of their crimes.Since those"who commit assaults rarely leave their calling cards, it is true, to besure, that apart from McMikel, the assailants of Irwin Kessler haver not beenidentified by name .5Such a failure of identification would be fatal to a criminalprosecution.But it is not fatal in a Board proceeding under Section 8(b)(l()(A)of the Act, where the issue is not precisely who committed an assault on an em-ployee but whether an assault has been committed for which the respondent unionisresponsibleThe Board has found violations of Section 8(b)(1)(A) of theAct on circumstantial evidence, and despite the lack of identifications, when it wasclear from the whole pattern of conduct revealed by the record that the respondentwas responsible for the violations.6The circumstantial evidence against the Re-spondent in this case is indeed very strong.Ithardly requires the citation of authority to demonstrate that the raid ofJanuary 27, 1963, and the assaults on Irwin Kessler on March 25 and April 2 wereviolations of Section 8(b) (1) (A) of the Act.Obviously, the conduct of the unionorganizers restrained and coerced the Susan Evans employees in general and IrwinKessler in particular in the exercise of the rights guaranteed to them by Section 7of the Act, for these rights include not only the right to work 7 but also the rightto refrain from concerted activity .8The reliance of counsel for the Respondent onN.L.R.B. v. Furriers Joint Council, etc.,224 F. 2d 78 (C.A. 2), as establishingcontrary propositions is. entirely misplaced.It is true that the court in this caserefused to enforce the Board's Order in 108 NLRB 1506, but the assault in thiscase was committed on an employee because he had worked on a holiday in viola-tion of a valid collective-bargaining contract between the union and the employer,and the court reasoned that his conduct, which was contrary to a provision of alabor-management contract, must be deemed to have lost the protection of Section 7of the Act. InN.L.R.B. v. Local 140, United Furniture Workers of America, et al.(Brooklyn Spring Corp.),233 F. 2d 539 (C.A. 2), moreover, the court itself dis-tinguished its decision in theFurrierscase when presented with a situation that5 There is no basis for the assertion of counsel for the Respondent that McMilcel is theonly organizer charged with the commission of the assaults on Irwin Kessler both onMarch 25 and April 2. It is only alleged that he is included among them.6Highway Truekdrivers it Helpers, Local 107 et al.(Horn it Hardart Baking Company),115 NLRB 1184, 1186;InternationalWoodworkers of America, etc, Local S-426 et al.(W. T. Smith Lumber Company),116 NLRB 507, 509, enfd. 243 F. 2d 745 (C A. 5) ;Local No3887,United Steelworkers of America,AFL-CIO (Stephenson Brick it Tile Co ),129 NLRB 6, 9-10, enfd 290 F 2d 5S7 (C A.5) ;Highway Truckdrivers it Helpers,Local107etc.(RussandCompany, Inc.),130 NLRB 943, 945, enfd. 300 F. 2d 317(C.A.3) ; International Hod Carriers' etc., Local Union No 1140, AFL-CIO (PlatteValley Pipeline Construction Company),134 NLRB 722, 734-7367lnternational Woodworkers of America, etc.,LocalS-426 et al.(W. T. Smith LumberCompany),supra,at page 5088 Gimbel Brothers Inc,100 NLRB 870, 870 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDbearsmarked resemblances to those in the present one, for they included thecarrying off of employees to the union hall to be signed up,and anassault on thepresident of the employing firm and his son.Furthermore, in theLocal 140case,the court also offered some appropriate comment upon another contention of counselfor the respondents that the incidents in the present case should be regarded assporadic and isolated acts not worthy of notice.Said the court:As far as we can discern the only reason advanced for a refusal to enforcethe order with respect to the picketing is that it was an isolated incident, tootrivial for notice by the Board or by us. But it was well planned and executedwith all the precision of a military operation, and the illegal procedure adoptedwas socompletely successful that attempts to do the same thing again werequite unnecessary. It would be a sorry state of affairs if such improper conductshould be condoned and encouraged by a ruling that only unsuccessful andrepeatedmasspicketing, attended by physical exclusion of employees fromtheir place of work, should be considered sufficiently substantial to warrant anadjudication that a union had restrained and coerced the employees in theexercise of their right not to join a union, guaranteed them in Section 7 ofthe Act, in violation of Section 8(b) (1) (A) thereof.9It remains only to consider a number of procedural or evidentiary contentions ofcounselfor the Respondent.None of them appears to have any merit.Counsel for .the Respondent insist that the Regional Director could not revokethe settlement agreement without affording to the Respondent a hearing on thequestion whether the settlement agreement had been breached.Actually, the Re-spondent received such a hearing in the present proceeding in which the breachof the settlement agreement was one of the issues.Counsel for the General Counselwas required to establish at leasta prima faciecase of the violation of the settle-ment agreement before he was permitted to adduce evidence concerning the pre-settlementconduct.What -counsel for the Respondent are really demanding istwo hearings on the sameissuesrather than one. It is, of course, well settled,and on the highest authority, that the Board may go behinda settlement agreementwhen the purpose of the agreement was failed of accomplishment, or when an un-fair labor practice had subsequently been committed.loThe contention that it is a denial of due process for a Regional Director to setaside asettlementagreementwithout affording the respondent a hearing was rejectedinJ.E. Hamilton & Sons, Inc.,120 NLRB 1468, 1479-1480. It is true that thesettlement agreement in that case appears to have been entered into before a com-plaint wasissued,and that counsel for the Respondent in the present case basetheir demand for a prerevocation hearing upon the fact that a complaint had issuedon the original charges.This seems to be a distinction without a difference. Itconstitutes, indeed, a purely mechanical argument.The mere issuance of a com-plaint does not remedy an unfair labor practice, and if, in fact, anagreementdesignedto remedy such a practice fails of its purpose,no reasonis perceived whythe proceduralincidentsof setting aside theagreementshould depend upon whethera complaint has been issued.While a charge is filed by a union or by a privateparty, and a complaint is issued by the Regional Director on behalf of the Board,both a charge and a complaint merely contain allegations of violations.While thecharge is followed by an investigation, the issuance of a complaint does not neces-sarily imply that the investigation will not continue.As pointed out in theHamil-toncase, the respondent might with equal logic demand that to satisfy the require-mentsof due process the Regional Director had to hold a hearing even beforeissuing acomplaint.. Furthermore, it was expressly provided in paragraph 4 of thesettlementagreementthatthe complaint should be considered withdrawnupon theapproval of the agreement by the Regional Director.Thus, there is only one com-plaint in the present proceeding on which any hearingneedsto be held.The first of the evidentiary points advanced by counsel for theRespondent isthat the evidence concerning the October 1962 incident in which Irwin Kesslerwas warned by an ILGWU picket against working any longer for Susan Evans isinadmissible.Counsel rely upon a dictum of the Board inLarrance Tank Corpora-9 For similar holdings, seeLocal 22e, International Ladies' Garment Workers' Union,AFT-CIO (Valley Knsttcng Mills, Inc.),126 NLRB 441, andHighway Traelcdrivers andHelpers, Local 107 etc. (Virgintia-Carolina Freight Lines,, Inc ),123 NLRB 551, enfd.273 F. 2d 815 (C.A D.C.), in which the court said: "We cannot agree that a threat ofphysical violence should be disregarded because the evidence does not show that it wasrepeated "(P. 818 )21 SeeThe Wallace Corporation v. N.L.R B.,323 U.S. 248, 254-255 (1944). DRESSMAKERSJOINT COUNCIL, ETC.571tion,94 NLRB 352,353, that in determining whether independent unfair laborpractices had occurred after a settlement,itwould not"appraise a respondent'spost-settlement conduct in the lightof itsconduct prior to the settlement."In thiscase the respondent was charged with failing to meet the requirements of good-faith bargaining, and the Board found no evidence of any violationatferthe execu-tion of the settlement agreement.What the Board declared in this case was simplythat since there was no independent evidence of a postsettlement violation, evidenceof presettlement conduct could not be used as background evidence to color thepostsettlement evidence.Thisdoes not mean,however,that where there is clearand convincing evidence of postsettlement violations,as in the present case, back-ground evidence to a presettlement violation is inadmissible.Counsel for the Respondent also complain of the method employed at the hearingin attempting to identify the perpetrators of the assaults on the employees of SusanEvans.Counsel for the General Counsel had subpenaed nine of the organizers ofthe ILGWUwhom he intended to call as witnesses to establish their connectionswith the Union, and two of them were actually called for this purpose toward theclose of the General Counsel's case.ilFrom time to time,as necessary, thesenine witnesses were brought into the hearing room and lined up,so that the witnessthen on the stand might have an opportunity to identify any of them as among theassailants of Julius or Irwin Kessler.Thisprocedure was continuously denouncedby counsel for the Respondent in melodramatic terms as"a police lineup."Policedo, to be sure,line up suspects in efforts to identify them.But it is no less a com-mon practice in courts of justice, in both civil and criminal cases, to ask any personwho is present to stand up, so that the witness on the stand may attempt to identifyhim.Such a procedure does not violate the privilege against self-incrimination,which is limited, basically, to testimonial utterances.Certainly, there was noreason why the witnesses who were in attendance at the hearing in response to thesubpenas should not be confronted with witnesses on the stand because the sequestra-tion of witnesses had been directed at the very beginning of the hearing before theproblem of identification even arose.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices inviolation of Section 8(b) (1) (A) of the Act, I shall recommend that it cease anddesist from such practices,and from restraining or coercing any of the employeesof Susan Evans in the exercise of any of the rights guaranteed to them in Section 7of the Act. By way of affirmative action, I shall also recommend the posting ofappropriate notices to this effect.CONCLUSIONS OF LAW -1.Susan Evans, Inc., is+an employer engaged in commerce'or in activities affectingcommerce within the meaning of Section 2(6) and(7) of the Act.2.Dressmakers Joint Council,International Ladies'Garment Workers' Union,AFL-CIO,is a labor organization within the meaning of-Section 2(5) ofthe Act.3.By engaging in the activities described in section III 'of this decision, theRespondent has restrained and coerced the employees of Susan Evans,Inc., in theexercise of the rights-guaranteed to them in Section7 of the Act,and has therebycommitted unfair labor practices affecting commerce in violation of Section8(b)(1)(A) of the Act.RECOMMENDED ORDERUpon the record as a whole, it is recommended that the Respondent,DressmakersJoint Council,International Ladies' Garment Workers'Union,AFL-CIO,its officers,representatives,agents,successors,and assigns,shall be required to:1.Cease and desist from:(a)Raiding the premises of Susan Evans, Inc., in order to compel its employeesto join or assist the Respondent in any of its concerted activities,or from threaten-ing any of them with loss of employment if they fail to join or assist the Respondent.(b)Committing assaults upon any of the employees of Susan Evans,Inc., inorder to prevent them from working for Susan Evans,Inc., or to induce them tojoin in any of the Respondent's concerted activities._"There is no basis in the record for the assertion of counsel for the Respondent thatcounsel for the General ;Counsel has subpenaedallits organizers. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner, restraining or coercing the employees ofSusan Evans, Inc., in the exercise of the rights guaranteed to them in Section 7of the Act.2.Take the following affirmative action in order to effectuate the policies of theAct:(a) Post in conspicuous places in its business officesinNew York, New York,and in other places where notices to members are customarily posted, copies; of theattached notice marked "Appendix." 12Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being duly signed by an officialrepresentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutive days thereafter.Reason-able steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Second Region signed copies of theaforementioned notice for posting by Susan Evans, Inc., if it be willing, in placeswhere notices to employees are customarily posted.Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, after being signedby the Respondent, as indicated, be forthwith returned to the Regional Director fordispositionby him.(c)Notify the Regional Director for the Second Region, in writing, within 20days from the date of receipt of this Decision, what steps the Respondent has takento comply herewith.1312 If this Recommended Order is adopted by the Board,the words"A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner "If the Board's Order is enforced by a decree of a United States Court of Appeals, thisnotice shall be further amended by substituting for the words "A Decision and Order" thewords "A Decree of the United States Court of Appeals, Enforcing an Order."13 If this Recommended Order is adopted by the Board, this provision shall be modifiedOrder, what steps. the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL OUR OFFICERS AND AGENTS AND TO ALL MEMBERS UNDER THEJURISDICTION OF THE DRESSMAKERS JOINT COUNCIL, INTERNATIONAL LADIES'GARMENT WORKERS' UNION, AFL-CIO, AND To ALL EMPLOYEES OF SUSANEvANs, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT raid the premises of Susan Evans, Inc., in order to compel itsemployees to join or assist us in any of our concerted activities,or threaten anyof its employees with loss of employment if they fail to join or assist us in ourconcerted activities.WE WILL NOT commit assaults upon any of the employees of Susan Evans,Inc., in order to prevent them from working for it,or to induce them to joinin any of our concerted activities.WE WILL NOT, in any like or related manner, restrain or coerce any of theemployees of Susan Evans, Inc., in the exercise of the rights guaranteed to themby Section 7 of the Act, as amended, including the right to refrain from anyand all concerted activities.DRESSMAKERS JOINT COUNCIL,INTERNATIONAL LADIES'GARMENT WORKERS'UNION,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500,if they have any question concerning this notice or compliance with itsprovisions.